DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (First para)The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31, last 2 lines recite “wherein filling layer and the second surface of the frozen material in contact with and attached to the second substrate” There is no support for “attachment to the second substarte as claimed. Correction and/or clarification is required.

Claim 42 is rejected for the recitation of “ at least one or more locations on the top surface that is continuous with an outer dimension of the top surface” for which the specification does not provide support for such recitation. The term dimension is disclosed in applicant’s disclosure in relation to the length and with dimension of a substrate, a cookie substrate. Applicant is requested to provide clarification and/or make corrections.



Claim Rejections - 35 USC § 112 (second)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 , 31, 42 and 45 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 is indefinite for the recitation of ”the first substrate” in step c and d. There is insufficient antecedent basis for this limitation in the claim. A first cookie substrate is recited but it is not clear whether the ”the first substrate” in step c and d, is referring to cookie substrate or something else.

Claims in general are unclear for the recitation of  cavity “in the .. surface” or “into…surface”  because surface denotes a top or edge and is  two dimensional. Thus the recitation of creating a cavity or plurality of cavities in the surface renders the claims unclear

Claim 31 recites the limitation "the second surface of the frozen material" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim. Claim 31 also recites “the at least one interior cavity of the frozen material” in last 2 lines of claim. There is insufficient antecedent basis for this limitation in the claim because the limitation of “at least one interior cavity” has only been  recited in relation to the “top surface of the frozen material”, in lines 9-10 of claim 31 and not to “the frozen material” as is instantly recited in last 2 lines of claim 31.

Further, it is not clear what relationship does said “second surface of the frozen material” has with “top surface of the frozen material” as recited in lines 9-10 of the same claim. It is not clear as recited whether “top surface of the frozen material” is the same as “second surface” or different. For the purposes of this office action "the second surface of the frozen material" will be interpreted as any surface of the frozen material.
Similarly recitation of “”cookie substrate into contact with “ is unclear whether the cookie is inserted into something to bring it in contact with that object or some other meaning.


Claim 42 is indefinite for the recitation of “ at least one or more locations on the top surface that is continuous with an outer dimension of the top surface” which is similar to previously recited language of 
Claim 31 , which is also indefinite for the recitation of “the filling layer further forming an outer dimension that is in at least one location substantially the same as an outer dimension of a top surface of the frozen material with which it is in contact”, in lines 12-13.  It is not clear what is meant by “the filling layer further forming an outer dimension that is in at least one location substantially the same as an outer dimension of a top surface of the frozen material with which it is in contact”. The claim requires “an outer dimension” of “the filling layer” to be in “the same location” as “an outer dimension” of “a top surface of the frozen material”. Claim neither defines a starting or ending point of the recited “an outer dimension” nor does the claim provide the direction in which measurement has to be taken (e.g. length, width, height, etc.), which means it can be any dimension between any two points of “the filling layer”. So, the above is inherent where “the filling layer” and “the frozen material” are co-located; i.e. where they contact each other. For the purpose of this office action, the above recitation will be considered to have been met as long as “the filling layer” is in contact with “a top surface of the frozen material” at any point.

Regarding claims 25, 31 and 34, the phrase "about"  or “up to about” renders the claim indefinite because it is unclear as to the metes and bounds of term “about”. Clarification and/or correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 25, 28-29, 31, 33, 39, 42-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Charles, (US 20030203077A1), hereinafter Charles, in view of Kahn (US 2008/0305218A1), hereinafter Kahn, Fulkerson (US 2085495), hereinafter Fulkerson and Moser (US 2927542), hereinafter Moser.

Claim term interpretation: Applicant recites “cavity” to space on the top surface of the frozen confection where the frozen confection does not directly touch the second or outermost edible substrate. For the purposes of examination, the term “cavity” has been interpreted as any gap, a recess, or depression or indentation or a compartment between the top surface of frozen confection and the inner surface of edible substrate.


Note that independent claim 25 written as a product by process claim. Since applicant has elected the product claims and that the claims directed to process have been withdrawn and claim 25 is being considered as an independent claim directed just to the product and product-by-process limitations are not considered, including the intermediate temperature and viscosity measurements that are made at an intermediate process step. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.

The process steps and limitations of claim 25 are being represented in underlined text.
a.    filling an aliquot container defining a three dimensional shape with at least one open end with an amount of a frozen material, the frozen material having a viscosity of about 50 cP to about 5000 cP and an internal temperature of about -3.3°C (26°F) or greater, the frozen material [[is]] selected from the group consisting of ice cream, ice milk, sherbet, frozen yogurt, frozen custard, water ice, frozen non-dairy confection, and mixtures thereof;

b.    reducing the temperature of the frozen material within the container to about -12.2°C (10°F) or less;

c.    placing a first surface of the frozen material in contact with an interior surface of a first substrate, the first substrate having a length dimension and a width dimension;

d.    removing the frozen material from the aliquot container, thereby forming a substrate having a layer of frozen material disposed upon the  interior surface of the first substrate, wherein the first surface of the frozen material is in contact with the interior surface of the first substrate and a second surface of the frozen material being positioned in a plane above the plane of the first substrate;

e.    manipulating the second surface of the frozen material to place at least one cavity in the second surface, the at least one cavity forming a pattern on the second surface of the frozen material, the at least one cavity having a depth of at least about 0.1 cm;

f.    disposing upon the second surface of the frozen material an amount of a filling  sufficient to fill the at least one cavity in the second surface of the frozen material, wherein the filling has an internal temperature of up to about 20°C, to form a filling layer that has a first filling surface that is in contact with the second surface of the frozen material and a second filling surface; and

g.    applying

thereby forming a stratified frozen confection having at least two layers disposed between the first cookie substrate and the second cookie substrate, wherein each substrate is a cookie substrate, wherein the filling layer fills at least one cavity in the second surface of the frozen material, and wherein the first substrate and the second substrate are the outermost layers of the stratified frozen confection.

Regarding claim 25 Charles teaches a stratified frozen confection for hand consumption (Abstract, Title and paragraphs 1-3 where ice cream sandwich is taught), i.e., handheld frozen confection where the frozen material is selected from the group consisting of ice cream, ice milk, sherbet, frozen yogurt, frozen custard, water ice, frozen non-dairy confection, and mixtures thereof as per claim 25 step a and b.

Product limitations of claim 25 c, d and g include the following:
c.  “placing a first surface of the frozen material in contact with an interior surface of a first substrate, the first substrate having a length dimension and a width dimension”, d.  “a substrate having a layer of frozen material disposed upon the substrate’s interior surface of the first substrate, wherein the first surface of the frozen material is in contact with the interior surface of the first substrate and a second surface of the frozen material being positioned in a plane above the plane of the first substrate”; and g.  “a second cookie substrate attached to the second surface of the filling, the second substrate having a width dimension and a length dimension” 
Charles teaches two layers of waffles identified as circular waffles ( figure 5, 6) or items 14 and 16 (figure 6), wherein the first (one of 14 or 16 of Figure 6) and the second edible substrate (the other of 14 or 16 of Figure 6) both having length and width dimensions (as per claim 25 steps c and g) and ice cream portion 20 in between as frozen material (See figure 5, 6 and 3 and at least Paragraphs 3 and 16) which meets the limitations a layer of frozen material disposed upon the first substrate’s interior surface, and a second surface of the frozen material being positioned in a plane above the plane of the first substrate and that , 

Regarding claim 25, Charles as applied above teaches a stratified frozen confection (Abstract, Title and paragraphs 1-3, 16 and 23 and figure 6) in ice-cream sandwich form with waffles as the first and second substrates (see Charles Figure 6 where edible substrates are 14 and 16). Charles does not utilize cookies to form a sandwich as per claim 25 last 5 lines wherein “each substrate is a cookie substrate”. However, ice-cream sandwiches were known to be made with cookies as the edible substrate in the art at the time of the effective filing date of the invention as disclosed in the “Background” information of Charles (see paragraph 2, where ice cream or frozen confection sandwiches with edible substrates including cookies and crackers are taught). Further ice cream or frozen confection sandwiches made by using wafers, cookies or cake etc., were well known in the art at the time of the effective filing date of the invention as taught by Kahn and prior art cited by Kahn. Kahn in “Background of the Invention” teaches that making ice cream sandwiches with edible substrates including cookies, biscotti and cakes etc., was well known. Kahn further describes prior art in paragraphs 6 and 10 where ice-cream sandwiches with cookie substrates are taught and para 9 of Kahn teaches of biscotti layers with ice-cream as the intermediate layer. Kahn further teaches of ice cream sandwiches where the first substrate layer is made of cookie or cake (Paragraph 15, lines 2-3, Figure 1 and paragraph 57, where cookie layer is 16), which represent the edible substrate as claimed. Kahn further allows the user to pick their own flavors of ice-cream, and toppings to the inside or outside of the ice cream treat and choose different covers (edible substrates) for the ice cream (Para 12 of Kahn) to create unlimited combinations  of ice cream sandwiches (Para 18).
Thus, at the time of the effective filing date of the invention one of ordinary skills in the art had the knowledge that handheld stratified/layered frozen confection sandwiches (ice-cream sandwiches) were known to be made with variety of edible substrates including cakes, cookies, crackers, waffles and biscotti etc. (Charles, Abstract, Title and para 1 and 2 where ice cream sandwich is taught, figure 5 and 3 and at least Paragraphs 3, 16 and 23 and Para 6, 9, 10 and 15 of Kahn), i.e.,  cakes, cookies, crackers and waffles etc., were art recognized functional equivalents or alternatives for making stratified/layered frozen confection sandwiches at the time of the effective filing date of the invention. Customizing handheld stratified frozen confection sandwiches by using the functional equivalent substrates in order to create unlimited combinations of frozen confection/ ice-cream sandwiches was also known in the art by selecting at least one of
a desired edible substrate (such as, cookie or cake or waffle, see para 6, 10, 12, 15 and 18 of Kahn and para 1-2 of Charles), 
a desired flavor of ice-cream or frozen confection (Para 23 of Charles and Para 15, 17 and 79 of Kahn); 
desired fillings and/ or toppings (Charles para 23 and Kahn para 76-77); and 
desired coatings (Kahn para 23, 78 and Charles, Para 24 where dipping sauces).
Based on the teachings of Charles and Kahn, creating a variety of stratified frozen confections for hand consumption (i.e., ice cream sandwiches) with cakes, cookies, crackers and waffles etc. were routinely utilized as alternate edible substrates was known. Charles (cited prior art by Charles) and Kahn as applied above also address that cookie based frozen confections for hand consumption were known and popular. based at least on taste preference of the consumer. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to utilize a popular edible substrate, i.e., a cookie as first and second substrates to make a stratified frozen confection for hand consumption as taught by Kahn and prior art record of both Charles and Kahn, i.e., substitute one art recognized functional equivalent (i.e. waffle) for another (i.e. a cookie). The ordinary artisan would have been motivated to modify Charles and utilize a popular baked substrate, i.e., a cookie as the first and second substrates at least based on consumer preference for edible substrates not only to create a variety of flavor and texture, but also provide structure and support to facilitate holding and consumption of an ice-cream/ frozen confection sandwich.


Product limitations of claim 25 step e and f include “at least one cavity either on or in the second surface, the at least one cavity forming a pattern on the second surface of the frozen material” (claim 25 e) such that “the second surface of the frozen material an amount of a filling sufficient to fill the at least one cavity in the second surface of the frozen material” (claim 25 f).  Regarding the cavity and filling Charles teaches that the frozen confection or ice-cream which is in the shape of disc or puck can have “a recess or compartment to retain the ingredients” (see Para 23) to retain ingredients including filling and “additional ingredients such as fruit fillings or flavored syrups can be added to the ice cream” (see para 23 lines 1-3) wherein the recess or compartment is being interpreted as “at least one cavity” which retains a quantity of filling. 
Regarding the “at least one cavity forming a pattern on the second surface of the frozen material” (claim 25 e), Charles teaches a recess or compartment on a surface of the frozen material but does not specify that said recess results in “forming a pattern” on a surface of the frozen material. However, handheld frozen confection creations like ice-cream sandwiches having one or more recesses or indentations in ice cream portions that form a pattern or design or picture were known in the art at the time of the effective filing date of the invention, as taught by Kahn (see para 31-32, 59 and figures 1-3). Kahn also teaches of toppings/fillings that can be applied “to the inside or outside of the ice cream treat” (Para 12) and fillings include “cookie crumbs, chocolate chips, confection sprinkles, and other such items” (para 19). Figures 2 and 3 of Kahn show one or more cavities in a definite pattern (of a circle and cavities making a face respectively). Regarding Figure 1, it is noted that the topping is randomly sprinkled which creates an irregular pattern and dimension. Toppings including “cookie crumbs, chocolate chips, confection sprinkles, and other such items” as taught by Kahn are solid particles with 
Regarding the placement of cavities and toppings, Kahn teaches “add toppings to the inside or outside of the ice cream treat” (para 12, 19-22), i.e., filling/ topping were known to be placed in any desired part of the frozen confection product, such as, layered on top of frozen confection portion, placed in the middle portion or placed on the outer exposed areas of frozen confection (Para 12, 19-22 of Kahn). Based on the teachings of Charles and Kahn, creating a variety of stratified frozen confections for hand consumption (i.e., ice cream sandwich) with cavities/ recesses/ compartments/ indentations forming a pattern on surface of the frozen material were known at the time of the effective filing date of the invention. Charles  and Kahn as applied above also address that handheld frozen confections with fillings and toppings applied to at least one surface of frozen confection were known and popular (see Kahn para 12 and 19-22), based at least on taste preference of the consumer. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the frozen confection of Charles and create the “at least one cavity forming a pattern” or plurality of cavities forming a pattern on the surface of the frozen material. The ordinary artisan would have been motivated to modify Charles and create “at least one cavity forming a pattern” based at least on consumer preference for creating a variety of designs with flavor and texture combinations in the handheld ice-cream/ frozen confection sandwich.


Regarding the location and dimension of cavity “at least one cavity having a depth of at least about 0.1 cm” as recited in claim 25 step e, other independent claims and claims 47-48,  it is noted that “at least about 0.1 cm” or “about 1 millimeter” deep cavity as claimed is very thin and any recess or compartment will meet the limitation. Charles teaches of recess or cavity where fruit filling or flavored syrups can be added (Para 23) in the handheld frozen confections or ice-cream products. Charles is silent regarding the depth or dimension of recess or compartment (see para 23), however, frozen confections with cavities topped with filling were well-known in the art variable depth of cavity such that the cavity is “at least about 0.1 cm” as taught by Fulkerson and Moser.
Fulkerson teaches a frozen confection product (Figures 3-8, Page 1 Column 1, lines 33-43 and Column 2, lines 16-42) with block shaped ice-cream (item 15, Figure 3-4 and Page 1, Column 2, lines 18-20) with a central cavity in the upper end of ice cream (item 16, Figure 3-5 and Page 1, Column 2, lines 20-23), wherein the central cavity runs almost the entire thickness of ice-cream product (see Figures 3 and 4). Although Fulkerson does not specifically teach the exact depth of the cavity but the cavity runs almost the entire depth of the frozen confection, i.e., “at least about 0.1 cm”. Fulkerson reference is pertinent as prior art as Fulkerson not only teaches at least one cavity for the  purpose of adding a  filling 
Further, prior art to Moser is relied upon to show that frozen confections with depressions, recesses or cavities of varying dimensions and varying depth were known to be made at the time of the effective filing date of the invention (see Figure 2, where a cross-section of frozen confection with cavity is shown). Moser further teaches that “By varying the cross sectional areas of the central and annular openings 24 and 18 in the nozzle 10 the width and depth of the depression or well 28 may be varied as desired to permit a larger or smaller amount of topping to be added before closing the top with cover plate.” ( Moser, Column 3, lines 34-40). Clark, Fulkerson and Moser teach of at least one recess or cavity on a surface of frozen confection (Para 23, Charles, Figures 3-5 and Page 1 cited parts of Fulkerson and Moser Figure 2). Moser teaches that  varying the depth and width of depression/ recess/ cavity is a known results effective variable related at least to accommodate a desired amount of topping or filling to be added in the depression/ recess/ cavity as taught by Moser (Column 3, lines 34-40), i.e., the bigger and deeper the cavity, the more filling can be accommodated therein.  As the cavities and depth of at least one cavity has been established as a results effective variable (as explained above), it would have been obvious to one of ordinary skill in art to modify Charles so that “at least one cavity” has a depth that is a specific value/range, such as the claimed “at least about 0.1 cm” as recited in claim 25 and 42, “about 0.1 cm to 0.5 cm” (as recited in claim 31); because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Charles so that cavity(s) has depth of “at least about 0.1 cm”.  The ordinary artisan would have been motivated to modify Charles and increase or decrease the depth of at least one cavity at least for the purpose of allowing a desired amount of topping to be added (a larger or smaller) into a handheld frozen confection, as taught by Moser (Column 3, lines 34-40). 

Further regarding the limitations of claim 25 last part (last 5 lines), Charles teaches a stratified frozen confection (Abstract, Title and para 1 and 2 where ice cream sandwich is taught) having at least two layers disposed between a first substrate and a second substrate (figures 3 and 5-6 and para 3, 16 and 23 as addressed above), wherein the filling forms a filling layer that is at least partially positioned in the at least one cavity and on the second surface of the frozen material, and wherein the first substrate and the second substrate are the outermost layers of the frozen confection (see rejection above in view of Kahn, Fulkerson and Moser. 


Other independent claim 31 includes substantially the same limitations as recited in claim 25 and hence all the common limitations of claim 31 are rejected for the same reasons as provided for claim 25 above. Claim 31 claims frozen material forming a stratified frozen confection three dimensional body having first and second surface and a thickness between the first and second surfaces, which is taught by Charles.

Regarding independent claim 31 recites “A stratified frozen confection for hand consumption comprising: a frozen material having a temperature of about 10°F or less, the frozen material selected from the group consisting of ice cream, ice milk, sherbet, frozen yogurt, frozen custard, water ice, frozen non-dairy confection, and mixtures thereof”, this limitation is taught by Charles as applied above(Abstract, Title and paragraphs 1-3 where ice cream sandwich is taught and since the ice-cream portion of Charles is frozen , i.e., storable in freezer). Since, typical freezer temperature is 0°F, therefore, it inherently meets the temperature limitation.
Regarding “the frozen material disposed between a first substrate that is a cookie substrate and a second substrate that is a cookie substrate” of claim 31, see rejection of claim 25 above where the limitation of an ice-cream sandwich with cookie substrates has already been addressed.
Regarding the limitation of “a filling layer that is disposed between the first substrate and the frozen material the first substrate and the second substrate are the outermost layers of the stratified frozen confection” of claim 31, applicant is referred to rejection of claim 25 last 5 lines as addressed above. Further, Charles (Abstract, Title and para 1 and 2 where stratified frozen confection / ice cream sandwich is taught having at least two layers disposed between a first substrate (1 of 14 or 16 of Figure 6) and a second substrate (the other of 14 or 16 of Figure 6) (figures 3 and 5 and para 3, 16 and 23 as addressed above), wherein the filling forms a filling layer “disposed between the first substrate and the frozen material”,  where either 14 or 16  can be “the first substrate”.
Regarding the limitation of “the filling layer at least partially filling at least one interior cavity formed on a top surface of the frozen material the at least one cavity forming a pattern on the second surface of the frozen material and having a depth in the range of about 0.1 cm to 0.5 cm. and the filling layer further forming an outer dimension that is in at least one location substantially the same as an outer dimension of a top surface of the frozen material with which it is in contact “ see rejection of claim 25 where Charles teaches at least one cavity and filling, (see para 23 where “a recess or compartment to retain the ingredients” to retain ingredients including filling and “additional ingredients such as fruit fillings or flavored syrups can be added to the ice cream” (see para 23 lines 1-3) wherein the recess or compartment is being interpreted as “at least one cavity” which retains a quantity of filling. 
claim 25 steps e and f over Charles, Kahn. 
Further, regarding the depth/ size of cavity see rejection of as addressed above. Over Charles in view of Fulkerson and Moser.
Also see 35 USC 112, 2nd paragraph rejection above for the indefinite claim language.
Regarding the limitations of “the frozen confection has at least two layers disposed between the first substrate and the second substrate, wherein a bottom surface of the frozen material is in contact with the first substrate, and wherein the filling is positioned within the at least one interior cavity of the frozen material and is in contact with the second substrate” as recited in last 6 lines of claim 31, applicant is referred to rejection of claim 25, specially rejection of claim 25, last 5 lines where these limitations have already been addressed. Also see 35 USC 112, 2nd paragraph rejection above.

Applicant’ other independent claims 42 and 45 includes substantially the same limitations as recited in claim 25 and 31 as addressed above hence all the common limitations of claims 42 and 45 are rejected for the same reasons as provided for claim 25 and 31 above.

Claim 42 differs from claim 25 in that claim 42 requires “the plurality of cavities” in place of “at least one cavity” as required by claim 25. The limitation of plurality of cavities has already been addressed in the rejection of claim 25 above over Charles in view of Kahn where Figures 1 and 3 of Kahn teach plurality of cavities. 

Claim 42 also differs from claim 25 in that it requires “filing material has an irregular dimension across the top surface of first frozen material”
Regarding the “plurality of cavities” and fillings forming an irregular dimension on the top surface of the first frozen material” (claim 42 and claim 49) and plurality of cavities forming a pattern Charles teaches a recess or compartment on a surface of the frozen material but does not specify that said recess results in “forming a pattern” on a surface of the frozen material. However, handheld frozen confection creations like ice-cream sandwiches having one or more recesses or indentations in ice cream portions that form a pattern or design or picture were known in the art at the time of the effective filing date of the invention, as taught by Kahn (see para 31-32, 59 and figures 1-3). Kahn also teaches of toppings/fillings that can be applied “to the inside or outside of the ice cream treat” (Para 12) and fillings include “cookie crumbs, chocolate chips, confection sprinkles, and other such items” (para 19), syrups (para 20) and fruits (para 21). Figures 2 and 3 of Kahn show one or more cavities in a definite pattern (of a circle and cavities making a face respectively). Regarding Figure 1, it is noted that the topping is randomly sprinkled which creates an irregular pattern and dimension across the surface of frozen confection. Toppings including “cookie crumbs, chocolate chips, confection sprinkles, and other such 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the frozen confection of Charles and create the “plurality of cavities forming a pattern” on the surface of the frozen material. It would have also been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the frozen confection of Charles and include filling materials that can create an irregular surface pattern like cookies, sprinkles, chocolate chips and fruits (Kahn para 19-21). The ordinary artisan would have been motivated to modify Charles and create “plurality of cavities” and utilize filling materials to form a desired pattern and desired dimensional effect with filling material, based at least on consumer preference for creating a variety of designs with flavor and texture combinations in the handheld ice-cream/ frozen confection sandwich.

Note that regarding changes in shape or pattern or cavities and configuration and placement of fillings (as recited in claims 25, 31 and 42), applicant has provided no support data or no argument, which convinces that the particular claimed design or configuration is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing mating surfaces. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878).

Regarding claim 28 Charles teaches an “a thin coating of chocolate” for ice cream/ frozen confection and also teaches dipping sauces (Para 24) for coating the external surface of ice cream/ frozen confection 


Regarding claim 29 Charles as applied above teaches ice-cream sandwich. Charles is silent regarding ice-cream or frozen confection sandwich “comprising a handle disposed within the at least two layers”, however, a handle or stick as part of ice-cream or frozen confections in general and sandwiched confections were known to be prepared in the art at the time of the effective filing date of the invention. Kahn teaches a frozen confection / ice cream sandwich with a handle (Para 25, 26, 29 and Figures 7-9 ) where ice-cream sandwich comprises a handle disposed within the at least two layers for the convenience of eating. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Charles and include a handle for the frozen confection as taught by Kahn. The ordinary artisan would have been motivated to modify Charles and provide a handle for the frozen confection or ice-cream sandwich at least for the purpose of ease and convenience of handling /holding and consuming stratified ice cream/ frozen confection.


Regarding claim 35 and 49, Charles teaches an ice cream/ frozen confection with fruit fillings (Para 23), which meets the limitation of claim 35. Further other types of fillings were also known Regarding the limitation of claim 49, which is directed to particulate matter and flavor material as part of filling, applicant is directed to Kahn para 11 where candy bits as filling or topping are disclosed and also directed to claim 14, where filling includes cookie crumbs, chocolate chips, confection sprinkles and other such items. Thus inclusion of a desired combination of fillings including the recited fillings (claims 35 and 49) was known in the art in creating handheld ice cream sandwiches. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Charles and include fillings like cookie crumbs, candy bits, sprinkles etc as taught by Kahn. The ordinary artisan would have been motivated to modify Charles and provide a desired combination of viscous and particulate fillings in the frozen confection or ice-cream sandwich at least for the purpose of  creating consumer preferred unique flavor/texture and/or color combnations in the statified ice cream/ frozen confection.



Claim 39, depends from claim 31 but recites the same limitations as claim 28, hence the rejection of claim 28 also applies to claim 39.

Regarding claims 43 and 44, 46, wherein the cavities within the top surface of the first frozen material have uniform pattern (claim 43 and 46) or non-uniform pattern (claim 44), which covers all possible patterns as such, it does not appear that the pattern is a critical feature of the invention and the claimed configurations are not anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of providing alternate surfaces absent persuasive evidence and/or arguments to the contrary. In re Dailey 149 USPQ 47, 50 (CCPA 1966). See also Glue Co. v. Upton 97 US 3,24 (USSC 1878). Further, applicant is referred to the rejection of claims 25 and 42 above, where the limitations of cavities “forming a pattern” on the surface of frozen confection has been addressed. 

Regarding claim 47-48 which depend from claim 45 recite the depth of cavities, applicant is referred to rejection of claim 25 and 31 where these limitations have been addressed.

Regarding the limitation of claim 49, which is directed to particulate matter and flavor material as part of filling, applicant is directed to Kahn para 11 where candy bits as filling or topping are disclosed and also directed to claim 14, where filling includes cookie crumbs, chocolate chips, confection sprinkles and other such items 


Claim 33-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Charles, in view of Kahn Fulkerson and Moser further in view of Farina (US 20110177209 A1), hereinafter Farina.

Regarding claim 33, Charles as applied above teaches confection of claim 31, but is silent regarding viscosity of the filling being less than the viscosity of the frozen material. Farina teaches frozen confections with fillings including liquid or solid fillings (Para 32). The relative amounts of frozen confection and filling are controlled by adjusting the flow rate of the frozen confection and the flow rate of liquid fillings and/or the dose rate of solid fillings (Para 32-33) and Farina in para 34 teaches that suitable liquid fillings include fat-based compositions such as chocolate or couverture (i.e. a chocolate analogue containing a fat other than cocoa butter); fruit purees/sauces; creams, cookie dough, biscuit pastes, honey, syrups, caramel, toffee, nougat or fudge sauces and the like.  The filling may be in the form of a fondant or a paste.  The filling may be aerated, for example a fruit or chocolate mousse.  The filling may also be a frozen confection which differs in some way (such as in formulation, texture, flavor or coloring) 

Claim 34 interpretation: Regarding the limitation that “the amount of filling is about 5 grams to about 70 grams” which is recitation of varying amount of filling. Since neither claim 34 nor the claim from which it depends provide any indication of size of frozen confection or what proportion of the frozen confection constitutes “filling”, the claim is being interpreted to comprise a filling in any proportion relative to the frozen confection where the filling is at least partially positioned in a cavity or region formed above surface of frozen material.

Regarding claim 34, Charles in view of Farina as applied to claim 33 above teaches that relative amount of filling in a layered or multicomponent frozen confection can be varied based on factors like flow rate for liquid filling /dose rate for solid filling and viscosity of liquid filling to name a few and Paragraphs 32-35 of Farina where it is clearly taught that the filling constitutes at least 20% to at most 90% of the confection. Regarding the limitation that “the amount of filling is about 5 grams to about 70 grams” which is recitation of varying amount of filling in the handheld frozen confection (see interpretation above). Varying filling amount was known as taught in Paragraphs 32-35 of Farina where it is clearly taught that the filling constitutes at least 20% to at most 90% of the confection. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to include filling in any desired amount in the layered or combined frozen confection. The ordinary artisan would have been motivated to modify Charles at least for the purpose of providing a desired proportion of one or more fillings in the frozen confection.
Response to Arguments

Applicant’s arguments with respect to claim(s) 25, 31 , 42 and new independent claim 45 and their dependent claims have been considered but are addressed in the rejection above.

Further applicant’s argument on page 10 is against new references used in the rejection, but in response to applicant’s arguments made in the appeal brief, the prosecution was reopened and a Non-final office action, which does provide the applicant ample opportunity to respond. Applicant is requested to review the claims for 35 USC 112 (first and second) and make appropriate corrections.
Claims remain rejected for the reasons of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 1792